El Juez Asociado Señor Belaval
emitió la opinión del tribunal.
El día 29 de noviembre de 1951, el señor Fiscal del anterior Tribunal de Distrito de Puerto Rico, Sección de Are-cibo, presentó una acusación contra el señor Roberts H. Downs, Miembro de las Fuerzas Armadas de los Estados Uni-dos de América, por infracciones a los arts. 7 y 29 de la Ley núm. 17 para Reglamentar la Posesión, Portación, Venta y uso de Armas en Puerto Rico, aprobada el 19 de enero de 1951. Al ser arrestado se le ocupó una motocicleta de su pro-piedad, presuntivamente utilizada para la transportación ile-gal del arma. El demandante fué declarado culpable de las infracciones de ley que se le imputaban y sentenciado a cum-plir seis meses de cárcel en cada uno de los casos.
El día 17 de septiembre de 1952, el Honorable Goberna-dor de Puerto Rico, le concedió al demandante “un indulto total, pleno e incondicional por los delitos por que fué convicto *613y por cualquier otro término de prisión que falte por ex-pirar bajo las mencionadas sentencias, así como por cuales-quiera otras penas en que hubiere incurrido de acuerdo con la ley, y por la presente le restituyo todos los derechos ci-viles y prerrogativas que anteriormente le pertenecían y de los cuales fué privado por las susodichas convicciones y sen-tencias.”
Después de recibir este indulto, el demandante solicitó del señor Fiscal del Tribunal Superior de Puerto Rico, Sala de Arecibo, sucesor del anterior Tribunal de Distrito de Puerto Rico, Sección de Arecibo, la devolución de la motocicleta ocu-pada, negándose dicho funcionario a tal devolución. El pre-sente recurso se presenta para que dicho funcionario sea obli-gado por este tribunal a entregar al demandante la moto-cicleta ocupada.
La única cuestión envuelta en este caso es determinar el efecto de un indulto total, pleno e incondicional sobre cuales-quiera propiedades ocupadas o confiscadas, por medio de las cuales se haya cometido el delito condonado.
 La prerrogativa real de la corona inglesa de con-ceder amnistías, indultos, restituciones de bienes y otras valías o condonaciones a los súbditos de la corona, se transformó dentro del derecho constitucional norteamericano, en la facultad del Presidente de los Estados Unidos para “suspender' la ejecución de sentencias o conceder indultos por delitos contra los Estados Unidos, excepto en casos de residencia”: —Art. II, Sec. 2 de la Constitución de los Estados Unidos de América.
La Sec. 17 de la Ley Orgánica de Puerto Rico de 12 de abril de 1900 le confirió al Gobernador de Puerto Rico la facultad de conferir indultos y suspensiones de sentencias, remitir multas’y confiscaciones por delitos contra las leyes de Puerto Rico y diferir las ejecuciones de sentencias por delitos contra las leyes de los Estados Unidos de América, hasta tanto pudiera conocerse la decisión del Presidente de *614. los Estados Unidos. Igual disposición contenía el Art. 12 de la Ley Orgánica de Puerto Rico de 2 de marzo de 1917.
Cuando se reúne la Convención Constituyente de Puerto Rico para redactar la Constitución del Estado Libre Asociado de Puerto Rico, el informe de la Comisión de la Rama Ejecu-tiva, contiene sustancialmente los mismos principios de las dos leyes orgánicas anteriores. La discusión de la Conven-ción Constituyente que se lleva a cabo el 9 de enero de 1952, sobre la gracia ejecutiva bajo estudio, sólo toma algunos mi-nutos. VideDiario de Sesiones de la Convención Constitu-yente de Puerto Rico, pág. 659. Dichos principios quedaron consagrados en eh Art. IV, Sec. 4 de la Constitución del Es-tado Libre Asociado que confiere al Gobernador de Puerto Rico la facultad de “suspender la ejecución de sentencias en casos criminales, conceder indultos, conmutar penas y condo-nar total o parcialmente multas y co'nfiscaciones por delitos cometidos en violación de las leyes de Puerto Rico”, menos en procesos de residencia.
La anatomía jurídica de este artículo noS lleva de la mano a concluir que estamos, frente a uno de los pocos poderes del monarca que reconoce la' democracia. Por analogía, el es-cueto poder constitucional conferido por la See. 2 del Artículo II de la' Constitución al Presidente de los Estados Unidos de América, concediéndole “poder para suspender la ejecu-ción de sentencias o conceder indultos por crímenes contra los Estados Unidos, excepto en casos de residencia”, fué en-riquecido por la significación tradicional de la prerrogativa real de la corona inglesa, ya que, “ejercida desde tiempo in-memorial por el ejecutivo de esa nación cuyo idioma es nues-tro idioma y con cuyas instituciones judiciales las nuestras guardan una estrecha semejanza, adoptamos sus principios en cuanto al modo (operation) y efecto de un indulto e in-dagaremos en sus textos aquellas reglas que establecen la manera (manner) en que la gracia debe ser usada por la persona a quien le incumba”: The United States v. Wilson, 7 Peters 149, 8 L. ed. 640, (Marshall), (1830), cita pre-*615cisa a la pág. 160 {Peters), final de pág. 643 y principio de pág. 644 L. ed.; véase además Pollock v. Bridgeport Steamboat Co. 114 U. S. 411, 29 L. ed. 147, (Harlan), (1885), cita precisa a la pág. 417 U. S. 149 L. ed.
Habiéndose adoptado la anterior política judicial de equi-parar el poder de indulto presidencial con la prerrogativa real de la corona, en todo aquello que no resultara' incompatible con el numen (genius) de la nueva República, resul-tan-comprendidos dentro de la gracia ejecutiva: (1) el in-dulto propiamente dicho, en sus dos modalidades de incondi-cional o condicionado, (2) las condonaciones parciales de los términos de una sentencia, (3) las conmutaciones de penas y (4) las remisiones de multas, penalidades y confiscaciones.
La amnistía decretada por la Proclama del Presidente Johnson de 25 de diciembre de 1868, después de la guerra civil norteamericana, le permitió a la Corte Suprema de Es-tados Unidos desarrollar una jurisprudencia, que aunque ya clásica, ha permanecido inalterable en sus contenidos doctri-nales, y que podría resumirse de la siguiente manera: el poder de indulto del ejecutivo es un poder absoluto que no puede ser interrumpido, abolido o limitado por ninguna actua-ción •'legislativa o judicial, aunque resulte incidental al deber ejecutivo de velar por el fiel cumplimiento de las leyes de la República; aunque se trata de un poder absoluto, en cuanto al derecho del ejecutivo a ejercitarlo cuando así lo desee, si-guiendo los precedentes de la prerrogativa real de la corona inglesa, no resulta un poder exclusivo, que no pueda ser ejer-citado por ninguna otra persona que no sea el ejecutivo mismo; que dicho poder puede ser ejercitado, en virtud de autorización legislativa, y en todo lo referente a remisión de multas, penalidades y confiscaciones, por otros funciona-rios del estado, tales como el Secretario del Tesoro, o el Co-lector de Aduanas; que tal poder se extiende en virtud de la implicación autorizada por la raíz histórica de la prerro-gativa real, al indulto (pardon), a las condonaciones parciales de sentencias en procesos criminales, a las conmutaciones de *616penas y a las remisiones de multas, penalidades y confisca-ciones; que las únicas limitaciones que tiene este poder, en cuanto a suspensiones de sentencia, condonación de sentencias y conmutación de penas, es cuando las mismas se refieran a crímenes contra los Estados Unidos cometidos por súbditos de otros países, en cuyo caso el indulto no evita la deporta-ción, y en cuanto a remisiones de multas, penalidades y con-fiscaciones, que la propiedad o dineros, no hayan pasado a manos de terceras personas mediante declaración judicial, ob-tenida en un procedimiento de confiscación autorizado por ley, o hayan ingresado en el tesoro nacional, en cuyo segundo caso se necesitaría una ley del Congreso y no se trate de una multa impuesta dentro de un desacato civil; que en cuanto a remisiones de multas, penalidades y confiscaciones, cuando la propiedad o dinero se encuentra todavía bajo el control de los organismos ejecutivos o judiciales, sin haber ingresado al fondo común del tesoro nacional, el indulto concede al in-dultado la restitución de cualquiera propiedad que se hubiere utilizado para ejecutar el delito o cualesquiera dineros paga-dos por multa, a menos que no se hubiere negado tal restitu-ción como una condición del indulto: Ex Parte A. H. Garland 4 Wallace 333, 18 L. ed. 366, (Field), (1867), cita precisa a la pág. 380 (Wall), final de pág. 370 y principio de pág. 371 L. ed; Armstrong’s Foundry v. United States 6 Wallace 766, 18 L. ed. 882, (Chase), (1868), cita precisa a la pág. 770 L. ed.; Osborn v. United States 91 U. S. 474, 23 L. ed. 388 (Field) (1876), cita precisa a la pág. 390; Knote v. United States, 95 U. S. 149, 24 L. ed. 442, (Field) (1877), cita precisa a las págs. 154 y 155 U. S., 443 y 444 L. ed.; Pollock v. Bridgeport Steamboat Co., supra, (Harlan), (1885), cita precisa a la pág. 414 U. S., 148 L. ed.; Illinois Central Railroad Co. v. Bosworth, 133 U. S. 92, 33 L. ed. 550 (Bradley), (1890), cita precisa a la pág. 105 U. S., 555 L. ed. Véase además Biddle v. Perovich 274 U. S. 480, 71 L. ed. 1161, (Holmes), (1927), cita precisa a las págs. 486 y 487 U. S., 1163 y 1164 L. ed.; United States v. Wright *61756 F.Supp. 489 (Lindley), (1944), cita precisa a la pág. 492; Lupo v. Zerbst 92 F.2d 362, (Holmes), (1937), cita precisa a la pág. 364, (certiorari denegado en 82 L. ed. 1108) ; Solesbee v. Balkcom 339 U. S. 9, 94 L. ed. 604, (Black), (Frankfurter, disidente), (1950), cita precisa a la pág. 12 U. S., 607 L. ed.; United States v. Tomoya Kawakita 108 F. Supp. 627, (Mathes), (1952), cita precisa a la pág. 632; 23 Am. Jur. 619 (sec. 21) y 643 (see. 53) ; 39 Am. Jur. 533, (sec. 26).
Basta examinar el Artículo IV, See. 2 de la Constitución del Estado Libre Asociado de Puerto Rico para darnos cuenta que todas y cada una de las palabras que contiene dicho ar-tículo son los conceptos tradicionales esclarecidos por la ju-risprudencia clásica. Por esto, en cuanto a la confiscación de propiedad utilizada como un instrumento o medio para la comisión de un delito, proscrito por las leyes penales de Puerto Rico, establecemos como regla local, que cualquier indulto in-condicional del Gobernador de Puerto Rico implica la obli-gación de cualesquier funcionarios ejecutivos o judiciales a devolver la cosa confiscada, a menos que en virtud de un pro-cedimiento de confiscación, establecido por la misma ley donde se ordena tal confiscación, la cosa confiscada haya pa-. sado legalmente a manos de terceras personas, o cuando ven-dida la cosa de acuerdo con el procedimiento fijado por ley y reducida a dinero, tal dinero haya ingresado en el fondo común del tesoro de acuerdo con la ley y los reglamentos ad-ministrativos aplicables al caso. Si el dinero no ha ingre-sado en el fondo común del tesoro, tiene que ser devuelto al indultado, lo mismo cuando se trate de una multa o una pe-nalidad que cuando se trate del producido de una venta, por confiscación, a menos que el indulto no se condicione a tales efectos.
 El demandado pretende, como su única defensa en este caso, que apliquemos al caso del indulto incondicional, en todo lo referente a confiscación de propiedades, la teoría de la culpabilidad sobre la cosa, y que declaremos que siendo *618el procedimiento de confiscación uno in rem, dirigido contra el vehículo mismo y no contra su dueño, cualquier indulto concedido al dueño no alcanza la cosa. ■ Aunque el art. 37 de la Ley de Armas de Puerto Rico, según quedó enmendado por la Ley núm. 397 de 10 de mayo de 1951 ((1) pág. 993), provee un procedimiento de confiscación cuando un funcio-nario del orden público sorprendiere a cualquiera persona en el acto de transportar en cualesquier vehículo o montura un arma en violación de la ley, es indudable que la disposición legislativa no puede en forma alguna limitar, abolir o regular el poder de indulto del ejecutivo, dentro del cual se encuentra comprendida la autoridad para remitir multas, penalidades y confiscaciones.
La algunas veces útil ficción que la culpabilidad puede re-caer sobre la cosa que sirve de instrumento para la comisión de un delito, haciendo abstracción de la voluntad criminal que la dirige, no tiene un valor absoluto del cual deba ha-cerse depender la resolución de este caso. La naturaleza in rem o in personam de un procedimiento depende en cuanto a su valoridad de lo que persiga el estatuto. Algunas veces una ley, como sucede con el art. 34 de la Ley de Armas de Puerto Rico, según quedó enmendado por la Ley núm. 129 de 22 de abril de 1952 ((1 )• pág.'253), declara como estorbo público ciertos instrumentos, que por su extrema peligrosi-dad para el estado, tan pronto son ocupados, quedan minis-terialmente confiscados, para su posible uso legal por el es-tado o para su destrucción definitiva. Otras veces, como su-cede con el art. 37 de la misma ley, según quedó enmendado por la Ley núm. 397 de 10 de mayo de 1951, se ordena una simple incautación de ciertos instrumentos, que a pesar de ser utilizables para fines, lícitos, se convierten en instrumen-r tos ilícitos por el uso que le ha dado el delincuente. En el primer caso, la confiscación es automática y el título pasa directamente al estado, y la declaración judicial de culpabilidad acarrea automáticamente el decomiso de la cosa, sin tomar en consideración ningunos otros intereses que no sean los del *619estado mismo. En el segundo caso, la confiscación tiene que hacerse mediante declaración judicial, después que se pruebe, (1) el uso ilegal de una cosa y (2) el conocimiento de los interesados de dicho uso ilegal. El título de propiedad no pasa al estado ni a lá persona que lo adquiera en la venta judicial, hasta que no medie declaración judicial y el proce-dimiento de subasta pública se haya cumplido. No es la na-turaleza de la acción, sino el verdadero propósito del esta-tuto, lo que nos debe guiar en una situación como ésta.
No estamos en este caso frente a la cosa de extrema peli-grosidad que haya sido legislativamente declarada estorbo pú-blico. En este caso nos inclinamos a pensar con el deman-dado que el indulto no cubriría la remisión de propiedad que pudiera resultar lesiva para el estado. Pero cuando se trata, como se trata en este caso, de una propiedad útil, aprove-chable para fines lícitos, como suelen ser los vehículos y mon-turas, donde incluso la ley reconoce el derecho de las perso-nas inocentes a reclamar la cosa, el efecto práctico del in-dulto es, que al borrarse todo vestigio de culpabilidad de la persona, la propiedad confiscada se convierte automática-mente en una propiedad inocente (innocent property) que puede revertir a su dueño, puesto que es la culpa del dueño la que la convierte en un instrumento o medio ilícito para la comisión de un delito. De todos modos, siempre el ejecutivo tendría oportunidad de consignar en el propio indulto, como una condición a ser cumplida por el indultado, la disposición de cualquiera propiedad conectada con la comisión del delito.

Debe declararse' sin lugar la “Moción para desestimar o en la alternativa para que se dicte sentencia sumaria a favor del demandado”, presentada por el demandado en este caso.

Los Jueces Presidente Sr. Snyder y Asociado Sr. Sifre con-curren en el resultado.